DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,942,735. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 102

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3.	Claim(s) 12 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ross et al. [ US Patent Application No 2004/0203681 ].

4.	As per claim 12, Ross discloses the invention as claimed including an automated method of managing projected applications [ i.e. managing application catalog for applications downloadable across a wireless network ] [ Abstract ], the method comprising:
	establishing, at a host device, a communication channel between the host device and a target device [ i.e. the application download server receives the request from the wireless device to display application catalog ][ 92, Figure 5; and paragraph 0031 ];
	generating, at the host device, and based at least partly on capabilities of the target device  [ i.e. optimizable based upon predetermined criteria, and the type of application catalog sent can be varied as function of optimization or simply due to the specific capabilities of the wireless device ] [ paragraphs 0027, and 0031 ], an application catalog comprising a list of a plurality of applications for projection to the target device  [ i.e. an optimal application catalog on an application download server that lists downloadable application and data to wireless devices ] [ 96, Figure 5; and paragraphs 0006, 0009, and 0032 ]; and
	providing, via the host device, the application catalog for selection of a projected application from the application catalog [ i.e. display application catalog to end user and has end user requested application or data ] [ 110, 112, Figure 6; and paragraphs 0033, and 0034 ].

5.	As per claim 14, Ross discloses projecting the projected application from the host device to the target device [ i.e. downloads and displays the requested application and/or data on the wireless device ] [ 114, Figure 5; and paragraphs 0032, and 0034 ].

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-8, 10, 13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al. [ US Patent Application No 2004/0203681 ], in view of Bertelrud et al. [ US Patent Application No 2009/0228862 ].

7.	As per claim 1, Ross discloses the invention as claimed including an application management system that manages projected applications, the system comprising:
	a target device [ i.e. wireless devices ] [ 12, Figure 2; and paragraph 0017 ];
	a host device [ i.e. application download server ] [ 16, Figure 2; and paragraph 0019 ] that:
	establishes a communication channel between the host device and the target device [ i.e. the application download server receives the request from the wireless device to display application catalog ][ 92, Figure 5; and paragraph 0031 ];
	generates, based at least partly on the capabilities of the target device [ i.e. optimizable based upon predetermined criteria, and the type of application catalog sent can be varied as function of optimization or simply due to the specific capabilities of the wireless device ] [ paragraphs 0027, and 0031 ], an application catalog comprising a listing of a plurality of applications [ i.e. an optimal application catalog on an application download server that lists downloadable application and data to wireless devices ] [ 96, Figure 5; and paragraphs 0006, 0009, and 0032 ]; and
	projects, based at least partly on the capabilities of the target device, the one or more applications from the application catalog to the target device [ i.e. downloads and displays the requested application and/or data on the wireless device ] [ 114, Figure 5; and paragraphs 0032, and 0034 ].
	Ross does not specifically disclose
	executing, at the host device, one or more applications from the application catalog.	
	Bertelrud discloses
	executing, at the host device, one or more applications from the application catalog [ i.e. build environment provides the capability to build a software program for a particular platform ] [ 111, Figure 1B; Abstract; and paragraphs 0023, 0036, and 0037 ].
	It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of Ross, and Bertelrud because the teaching of Bertelrud would enable to provide for an integrated development environment that easily allows the software developer to built the same software application or project for multiple platforms without having to make modifications to the source code, or to the built settings in the environment [ Bertelrud, paragraph 0020 ].

8.	As per claim 2, Bertelrud disclose wherein the application catalog includes at least one native application [ Abstract ]

9.	As per claim 3, Bertelrud discloses wherein the application catalog includes at least one hypertext markup language (HTML) application that is rendered at the host device and projected to the target device [ i.e. HTML ] [ Figure 3A and 3B; and paragraphs 0036, 0037, and 0071 ].

10.	As per claim 4, Bertelrud discloses wherein the HTML application is combined with all resource files in an application bundle that is downloaded to the host device and executed at the host device [ paragraphs 0029, and 0030 ].

11.	As per claim 5, Ross discloses wherein the host device retrieves a set of descriptors associated with each application from the application catalog, wherein the set of descriptors is based at least partly on relevance to the host device and the target device [ i.e. predetermined criteria ] [ paragraphs 0027-0029 ].

12.	As per claim 6, Bertelrud discloses wherein the set of descriptors comprises an application platform parameter that indicates an application type based at least partly on attributes of the host device [ i.e. platform module may include one or more property lists ] [ paragraphs 0030, and 0031 ], wherein the application type indicates whether an application is a native application or a hypertext markup language (HTML) application [ Abstract; and paragraphs 0036, 0037, and 0071 ].

13.	As per claim 7, Bertelrud discloses wherein at least one application from the application catalog includes an adapter software module associated with a particular descriptor from the set of descriptors, wherein the particular descriptor is associated with a particular target platform, wherein the adapter software module is executed at the host device [ i.e. modules that used to build the program for a particular platform ] [ Abstract; and paragraphs 0027-0030 ].

14.	As per claim 8, Ross discloses wherein functionality of at least one application from the application catalog depends at least partly on a selected mode and capabilities of the target device [ i.e. end user requests application or data ] [ 112, Figure 6; and paragraph 0034 ].

15.	As per claim 10, Bertelrud discloses a remote server, wherein the host device establishes a connection to the remote server via a client application programming interface (API) and at least a portion of the application catalog is generated via the remote server [ 110, Figure 1B; and paragraphs 0023, and 0024].

16.	As per claim 13, Bertelrud discloses establishing, at the host device, a communication connection to a remote server [ 110, Figure 1B; and paragraphs 0023, and 0024].

17.	As per claim 15, Bertelrud discloses wherein the application catalog includes at least one native application or at least one hypertext markup language (HTML) application [ i.e. HTML ] [ Figure 3A and 3B; and paragraphs 0036, 0037, and 0071 ].

18.	As per claim 16, Bertelrud discloses retrieving, at the host device, a set of descriptors associated with each application from the application catalog, wherein the set of descriptors is based at least partly on relevance to the host device and the target device [ i.e. predetermined criteria ] [ paragraphs 0027-0029 ].

19.	As per claim 17, Ross discloses the invention as claimed including an automated method of managing projected applications [ i.e. managing application catalog for applications downloadable across a wireless network ] [ Abstract ], the method comprising:
	establishing, at a server, a communication connection to a host device that is connected to a target device [ i.e. the application download server communicates with a carrier network through a data link, the MSC is connected to multiple based stations, BTS, the BTS broadcasts messages wirelessly to the wireless devices ][ Figure 2; and paragraphs 0019, and 0020 ];
	receiving, at the server, a request for a list of available applications for projection to the
target device [ i.e. the application download server receives the request from the wireless device to display application catalog ][ 92, Figure 5; and paragraph 0031 ];
	generating, at the server, and based at least partly on capabilities of the target device  [ i.e. optimizable based upon predetermined criteria, and the type of application catalog sent can be varied as function of optimization or simply due to the specific capabilities of the wireless device ] [ paragraphs 0027, and 0031 ], an application catalog comprising the listing of available applications for projection to the target device [ i.e. an optimal application catalog on an application download server that lists downloadable application and data to wireless devices ] [ 96, Figure 5; and paragraphs 0006, 0009, and 0032 ]; and
	sending, from the server, the application catalog [ i.e. send optimized catalog to the wireless device ] [ 96, Figure 5; and paragraphs 0032, and 0035 ].
	Ross does not specifically disclose projection to the target device from the host device.
	Bertelrud discloses projection to the target device from the host device [ i.e. the IDE communicates with the operating system 130 which in turn interfaces with the hardware which allows a program to be loaded onto target device ] [ Figure 1B; and paragraphs 0022-0024 ].
	It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of Ross, and Bertelrud because the teaching of Bertelrud would enable to provide for an integrated development environment that easily allows the software developer to built the same software application or project for multiple platforms without having to make modifications to the source code, or to the built settings in the environment [ Bertelrud, paragraph 0020 ].

20.	As per claim 18, Bertelrud discloses wherein the application catalog includes at least one of a native application [ Abstract ].

21.	As per claim 19, Bertelrud discloses wherein the application catalog includes at least one native application or at least one hypertext markup language (HTML) application [ i.e. HTML ] [ Figure 3A and 3B; and paragraphs 0036, 0037, and 0071 ].

22.	As per claim 20, Ross discloses wherein the application catalog is generated by the server based at least partly on an attribute of the target device [ paragraphs 0027-0030 ].


23.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al. [ US Patent Application No 2004/0203681 ], in view of Bertelrud et al. [ US Patent Application No 2009/0228862 ], and further in view of Morimoto et al. [ US Patent No 5,757,359 ].

24.	As per claim 9, Ross in view of Bertelrud does not specifically disclose wherein each application from the list of applications is associated with a plurality of skins as defined by a particular descriptor from the set of descriptors and the plurality of skins includes at least two of a daytime skin, a nighttime skin, a driving skin, and a stopped skin.  Morimoto discloses wherein each application from the list of applications is associated with a plurality of skins as defined by a particular descriptor from the set of descriptors and the plurality of skins includes at least two of a daytime skin, a nighttime skin, a driving skin, and a stopped skin [ i.e. changing the colors of the individual picture elements in accordance with whether the vehicle is running or stopped ] [ Abstract ].  It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of Ross, Bertelrud and Morimoto because the teaching of Morimoto would enable to provide a vehicular information display system which enhances safety during running by making it easy to identify a running-inoperable input key [ Morimoto, col 2, lines 26-29 ].


25.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al. [ US Patent Application No 2004/0203681 ], in view of Bertelrud et al. [ US Patent Application No 2009/0228862 ], and further in view of Kurosawa [ US Patent Application No 2013/0106750 ].

26.	As per claim 11, Ross in view of Bertelrud does not specifically disclose wherein the host device is a mobile device and the target device comprises a vehicle display unit.  Kurosawa discloses wherein the host device is a mobile device and the target device comprises a vehicle display unit [ i.e. phone and in vehicle head unit ] [ Figure 1; Abstract; and paragraph 0029 ].  It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of Ross, Bertelrud and Kurosawa because the teaching of Kurosawa would enable to provide system and method for connection management between a consumer device and a vehicle [ Kurosawa, paragraph 0007 ].

Response to Arguments

27.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446